Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
For clarity of record, the examiner notes that this document is considered the response to the after-final applicant arguments filed 12/17/2021.
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
The applicant argues the prior art of record does not teach the claim language. In particular the applicant discusses prior art of record Leng. 
	The claim language in question, in representative Claim 1, recites, at least in part: 
	“Generating…a modified score of the first webpage content based…on..(ii) a social distance between the first user and one or more users, wherein a larger value for the social distance increases the modified score…” 
The applicant argues: 
Leng teaches that a "friendship dimension value" is determined between a reviewer and a user (See at least Abstract, used throughout), reflecting "the closeness of the friendship between the two users at the online shopping platform" (Paragraph [0017]). However, in Leng, larger values of the "friendship dimension value" decrease the weight, and do not increase the modification or weight as in claim 1. As stated in claims 1 "a larger value for the social distance increases the modified score".
Leng teaches an example in [0036] that clearly illustrate that the "weight" is lower for larger "friendship dimension value[s]". In this example, two cases are presented; a first case where the "friendship dimension value" is 1 and a second case where the "friendship dimension value" is Therefore, Leng teaches that the weight or modification decreases as the "friendship dimension value" increases.
Claim 1 states the opposite where "a larger value for the social distance increases the modified score" (emphasis added).

Upon further consideration, Leng renders obvious the claim language at issue. 
That is, Leng’s disclosure of a friendship dimension where the weight is lower for a larger “friendship dimension value” (e.g. allegedly opposite of Claim 1) is considered “obvious to try.” 
To explain, the examiner initially draws attention to MPEP 2141 which describes the guidelines for determining obviousness under 35 U.S.C. 103. In particular, MPEP 2141(III) describes “rationales to support rejection under 35 U.S.C. 103” and recites that: 
“Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art…The mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness…” 
Further, the examiner turns to MPEP 2141.03 (I) which discusses how an examiner should resolve the level of ordinary skill in the art when making an obvious rationale. In particular, the MPEP recites: 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a 
	That is, while a piece of prior art may not explicitly disclose a claimed feature, if the claimed feature was obvious in view of a person of ordinary skill in the art, then such a claimed feature would be rendered obvious. This reasoning applies to the instant application and in particular the argued claim language. 
	MPEP 2141 sets forth multiple rationales of obviousness. One of the noted rationales of obviousness in KSR was (E) “obvious to try” which describes that a prima facie case of obviousness may exist if, from choosing from a finite number of “identified, predictable solutions”, there is a reasonable expectation of success. 
	MPEP 2143(I)(E) outlines the basic requirements to make an “obvious to try” case of obviousness. In particular: 
1. a finding that at the time of the invention, there had been a recognized problem or need in the art which may include a design need or market pressure to solve a problem. 
	In the instant application, the problem faced by the inventors is the presence of bias in scores. That is, a user’s rating (e.g. 4 out of 5 stars) for a product, may be biased, based upon external factors. For example, as is the example in the claim language at issue, a user might be a friend of a person whose products they are rating. In this case there might be a positive bias such that the user’s rating is more favorable than someone who is NOT a friend. The instant invention solves this issue by weighting evaluations (e.g. ratings) higher depending on the “social distance” between two users. 
	In prior art of record Leng, a nearly identical problem is faced. That is, Leng recognizes that certain ratings given by users may be influenced by the user’s 
	 As can be seen, both the instant application and at least prior art of record, Leng, recognize the problem of bias introduces by a user’s friendship and “social distance” to another user. 
	Clearly, from the evidence above requirement (1) is fulfilled. 
2. A finding that there had been a finite number of identifiable predictable potential solutions to the recognized need or problem. 
	As discussed briefly above, both the instant application and prior art of Leng are drawn towards one potential solution of correcting for bias present in a user’s “social distance” from another user. Further, both inventions solve the problem of bias caused by “social distance” by weighting evaluations based on the “social distance.” 
	The alleged difference, however, between the instant application and Leng lies within HOW the weighting is decided. 
	Given that: 
both inventions are drawn towards correcting for bias in evaluations given by users
both inventions recognize the problem of friendships and “social distance” between two users
both inventions solve this problem by weighting a user’s evaluations based on the “social distance” 

1. Weight an evaluation more as the “social distance” increases. For example, a user rates an item 4 out of 5 stars. However, it is determined that that rating is biased because the user has a friendship. For example purposes only, the “social distance” between the evaluator user and the friend is 3. Therefore, the weighting applied to evaluation based on the social distance would be 3. Assuming, for example purposes only, a simple multiplication weighting, this would result in a “bias-corrected” rating of 12 (4x3). 
This is the solution presented by the instant application. 
2. Weight an evaluation less as the “social distance” increases. Returning to the example above, assuming the same “social distance” between the evaluator user and the friend of 3, the weighting, in this scheme would be, for example purposes only, 2. With this weighting scheme, the “bias-corrected” rating would be 8 (4x2). 
This is the solution presented by prior art of record, Leng. 

	In both approaches, a person of ordinary skill in the art would readily infer that using any of the above two approaches does NOT change the overall purpose of the weighting; namely to account for bias caused by a friendship. 
	Merely, the above approaches are the two obvious and finite approaches to solving the recognized problem of weighting a “social distance” between two users for the purposes of accounting for bias in an evaluation. Thus requirement (2) has been fulfilled. 
	3. a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
	In either approach (e.g. the instant invention or Leng), the end result is a weighting to account for bias caused by a “social distance” between two users. 
	As discussed above (see requirement (2)), the “reasonable expectation of success” is the fact that bias is accounted for one way or the other. Again, the two identified and finite solutions achieve the same result; namely a weighted evaluation that accounts for the bias introduced by a finite “social distance.” 
	With the above evidence, a person of ordinary skill in the art would find it “obvious to try” reversing and/or modifying the weighting scheme of Leng as this would lead to some reasonable expectation of success. That is, using Leng in the way of the instant application would lead to a similar outcome (e.g. a “bias-corrected” evaluation). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the weighting scheme as taught by Leng such that a larger “social distance” increases the “modified score” (e.g. the instant invention) because this modification to Leng, as evidenced above, is “obvious to try.” 
	Therefore, requirement (3) has been fulfilled and thus a prima facie case of obviousness exists and has been established. Therefore, prior art of record Leng renders obvious the claim language of at least Claim 1. 



/F.C.T./Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126